TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00718-CR
                                      NO. 03-05-00719-CR



                                 Tammy Jo Guthrie, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
                    NOS. D-1-DC-05-301097 & D-1-DC-05-301102
              HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 15, 2005, Tammy Jo Guthrie was adjudged guilty of credit card abuse

after pleading guilty in cause number D-1-DC-05-301097. The court imposed a 365-day jail term

as called for in a plea bargain agreement. On Guthrie’s motion, the court considered her

unadjudicated credit card abuse offense in cause number D-1-DC-05-301102 in assessing

punishment. See Tex. Pen. Code Ann. § 12.45 (West 2003). Guthrie filed pro se notices of appeal

in both cause numbers on November 1, 2005.

               The notices of appeal were untimely. Tex. R. App. P. 26.2(a)(1). In addition, the trial

court has certified that these are plea bargain cases and Guthrie has no right of appeal. See Tex. R.

App. P. 25.2(a)(2), (d).
              The appeals are dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: November 22, 2005

Do Not Publish




                                               2